283 F.2d 514
60-2 USTC  P 9807
Morris ZELTZERMAN et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 5721.
United States Court of Appeals First Circuit.
Nov. 18, 1960.

Petition for review of a decision of the Tax Court of the United States.
I. Frederick Shotkin, New York City, for petitioners.
Harold M. Seidel, Attorney, Department of Justice, Washington, D.C., with whom Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and Robert N. Anderson, Attorneys, Department of Justice, Washington, D.C., were on brief, for respondent.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court of the United States which the taxpayer here asks us to review rests upon that court's disposition of a disputed issue of fact.  It will suffice for us to say that an examination of the evidence completely satisfies us that the Tax Court's finding is certainly not 'clearly erroneous.'  Title 26 U.S.C. 7482(a), Rule 52(a) F.R.C.iv.P., 28 U.S.C.


2
Judgment will be entered affirming the decision of the Tax Court.